DETAILED ACTION
Response to Amendment
The following is in reply to the applicant’s submission (e.g. amendments, remarks, etc.) filed on July 5, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 through 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP 2016-200552 (hereinafter “JP’552”)1 in view of U.S. Patent 7,201,344 to Higeta (hereinafter “Higeta”).
Claim 1:  JP’552 discloses a method of manufacturing a coil for a torque sensor, the method comprising:
holding a bobbin (3, in Fig. 1) with a jig (e.g. ¶ [0038]), the bobbin being formed in a cylindrical shape and provided with first inclined grooves (10) and second inclined grooves (11) on a cylindrical outer peripheral surface of the bobbin, the first inclined grooves being inclined at a preset specified angle with respect to an axial direction of the cylindrical shape, and the second inclined grooves being inclined at the specified angle with respect to the axial direction in a direction opposite to the first inclined grooves (e.g. Fig. 2, ¶ [0028]); and 
supplying insulated wires (e.g. 6) to surround the bobbin in a direction orthogonal to a rotation direction of the bobbin so as to wind the insulated wires around the bobbin along the first inclined grooves or the second inclined grooves (e.g. Fig. 1, ¶¶ [0035], [0039]).
Claim 2:  JP’552 discloses the method according to claim 1, wherein the bobbin has intersections for the first inclined grooves and the second inclined grooves, the intersections indicating portions where the first inclined grooves and the second inclined grooves intersect at substantially center of the bobbin in the axial direction, and

    PNG
    media_image1.png
    524
    574
    media_image1.png
    Greyscale

wherein the method further comprises sequentially stacking first wires and second wires at the intersections, the first wires being the insulated wires to be arranged along the first inclined grooves, and the second wires being the insulated wires to be arranged along the second inclined grooves (e.g. Fig. 1, ¶¶ [0036] to [0039]).
Claim 3:  JP’552 discloses the method according to claim 2, further comprising:
stacking the same number of the first wires and the second wires at the intersections (e.g. 7 turns each, ¶¶ [0037], [0039]).
Claim 4:  JP’552 discloses the method according to claim 1, wherein the first inclined grooves are formed to be inclined at +45 degrees with respect to the axial direction, and wherein the second inclined grooves are formed to be inclined at -45 degrees with respect to the axial direction (e.g. ¶ [0028]).
JP’552 does not teach rotating the bobbin while simultaneously supplying insulated wires from nozzles arranged to surround the bobbin, and driving the nozzles in a direction orthogonal to a rotation direction of the bobbin so as to wind the insulated wires around the bobbin [as required in Claim 1].
Higeta discloses a winding process that includes a jig (800, in Fig. 11) that uses nozzles (e.g. 14) to wind wires (4a, 4b) around a bobbin (12).  The bobbin is rotated (via spindle shaft 11) while simultaneously supplying wires from the nozzles to surround the bobbin while driving the nozzles is a direction orthogonal to a rotation direction of the bobbin so as to wind the wires around the bobbin (e.g. col. 15, line 49 to col. 16, line 61).  
Regarding Claim 7, Higeta discloses that there are two nozzles spaced apart from each other and arranged along a circumferential path around the spaced apart the bobbin.  This “circumferential path” is illustrated below, which is dictated by the rotation of the bobbin (12) and the position of the of the bobbin.

    PNG
    media_image2.png
    547
    576
    media_image2.png
    Greyscale

The benefit of using the jig of Higeta allows at least two sets of wires to be wound where each intersects or overlaps one another (e.g. Fig. 11, col. 1, line 65 to col. 2, line 11), which is the very same purpose that JP’552 achieves.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least substituted the jig of Higeta for the jig of JP’552, to perform equivalent winding processes that include are at least two sets of wires being wound that would intersect or overlap with one another.

Response to Arguments
Applicant's arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
The applicant urges [on page 4 of submission] that the prior art does not teach:
“rotating the bobbin while simultaneously supplying insulated wires from nozzles arranged to surround the bobbin, and driving the nozzles in a direction orthogonal to a rotation direction of the bobbin…” (lines 9-11 of Claim 1).
These features were met based on the teachings of Higeta in the above rejection.  While it is true that the nozzles (14a, 14b) of Higeta are parallel to each other, their location being directly over the bobbin (shown in Fig. 11) means they encircle the bobbin when the bobbin is rotated from winding tool (14).  This is how the nozzles are “arranged to surround the bobbin”.  The degree to which the nozzles surround the bobbin, or the specific location of the nozzles relative to the bobbin, are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to driving the nozzles, it appears that applicant has overlooked at least the following passage from Higeta (col. 16, lines 21-26), which states:
Operations of the wire rod feeding mechanism 15 and the axis-orthogonal travel mechanism 35 cause travel of the nozzles 14a and 14b in the axial and orthogonal directions of the spindle shaft 11, thereby guiding the wire rods 4a and 4b through the notch 12c formed in the bobbin 12 to the winding core 12a.

Based on at least this passage and viewing Figure 11 of Higeta, the travel mechanism 35 and wire rod feeding mechanism 15 work together to drive the nozzles in the axial and orthogonal directions of the spindle shaft 11 and bobbin 12.  The “rotation direction” of the bobbin was read as the centerline axis of the spindle shaft and bobbin, as rotation occurs around this centerline axis.  Any movement in the z-direction, or vertical direction [by 15] of Figure 11 is orthogonal to the “rotation direction” [center axis of 11, 12].  These different directions taught by Higeta allow wire placement anywhere along the surface of bobbin 12.  Therefore, utilizing this jig (800) of Higeta within the process of JP’552, would certainly allow accurate placement of the wires within the first and second inclined grooves of the bobbin of JP’552, which intersect each other.
In summary, for all of the reasons expressed above, the combination of JP’552 in view of Higeta, meet all of the limitations of Claim 1.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The applicant's amendment filed as part of the submission has necessitated the new ground(s) of rejections presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The interpretation of JP’552 has been taken from a Machine Language Translation (English), a copy of which has been provided in the previous office action.